Citation Nr: 1637866	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of the proceeding is in the record.  This matter was last before the Board in July 2015 and was remanded for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of posttraumatic stress disorder (PTSD) related to a confirmed in-service PTSD stressor event.

2.  The evidence of record weighs against a finding that the Veteran has a psychiatric condition that had its onset during or is otherwise related to his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric condition he claims is due to active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Appellant's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether the Veteran was involved in combat.

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  As such, the Veteran's lay testimony by itself is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).

A review of the Veteran's available service treatment records shows no in-service complaints, treatment, or diagnosis of a mental health condition.  Both the Veteran's July 1972 entrance examination and August 1973 separation examination reports reflect normal clinical findings for a psychiatric condition.  In his July 1972 Report of Medical History, the Veteran denied experiencing any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In an August 1973 Report of Mental Status Evaluation, the Veteran's behavior was found to be normal, he was fully alert and fully oriented, his mood was level, his thinking process was clear, his thought content was normal, and his memory was good.

The Veteran's personnel records reflect that he was discharged under honorable conditions for unsuitability because of apathy.  An August 1973 record noted that a discharge for unfitness was not deemed proper due to the Veteran's lack of interest and defective attitude.  His records reflect that he had one special court-martial for assault while intoxicated and 12 adverse observation reports.  He was sent to receive correctional training and treatment necessary to return him to duty at the U.S. Army Retraining Brigade, 3rd Unit, 2nd Battalion, in Fort Riley, Kansas.  The Veteran received considerable counseling by social workers, the leadership team and unit cadre.  However, the August 1973 record noted that these efforts to develop the Veteran into a productive soldier were met with negative results due to his lack of interest and defective attitude.

In statements in support of his claim for service connection for PTSD dated in November 2013, the Veteran asserted that as an 18-year-old private, he hit his commanding officer in the mouth following an altercation and this subsequently caused his PTSD.

Post-service VA treatment records include a September 2003 mental health clinic note in which the Veteran denied any psychiatric history.  The record noted the Veteran's thought that he would qualify for service connection for PTSD due to the stress of patrolling the DMZ in Germany and threat that he could be sent to Vietnam.  The Veteran had no credible evidence of PTSD.  He complained of difficulty getting along with people, but during the interview he was pleasant, handled the frustration of not getting placed in a halfway house well and was joking with the receptionist prior to the interview.

A July 2013 VA psychologist outpatient note reflected the Veteran's reports that he was "attending this clinic for the purpose of supporting his VA claims for PTSD."  The Veteran described his traumatic stressor as being involved in an incident while stationed in Germany in 1972 when a sergeant reportedly called him "the n-word."  The Veteran stated he then "aggressed towards the individual" and was subsequently sent for "retraining."  The examiner noted that the Veteran's description of the in-service event did not meet the DSM criteria as a traumatic event.  Further, the Veteran did not describe other PTSD symptoms related to the event.  He complained of sleep disturbance caused by stress, but then noted that his stress was financial.  The VA examiner further noted that the Veteran appeared to see his VA claim for PTSD as the answer to his financial problems.  The Veteran was diagnosed with malingering concerning his PTSD and alcohol dependence.

In June 2014, the Veteran was afforded a VA PTSD examination.  The VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He was diagnosed with unspecified anxiety disorder.  The Veteran stated that while in the military, a soldier called him "the n word" and the Veteran assaulted him.  This resulted in the Veteran being confined and given the chance to retrain.  The Veteran stated that during retraining, he was caught smoking marijuana which resulted in him being discharged.  The VA examiner stated that the events described by the Veteran did not meet the clinical criteria for a traumatic event.  Further, objective psychological testing indicated that the Veteran was exaggerating his mental health symptoms.  The VA examiner also noted a VA treatment record dated in July 2013 which noted that the "Veteran reports that he is attending this clinic for the purpose of supporting his VA claim for PTSD."  The Veteran was diagnosed with malingering.  The VA examiner concluded that the Veteran's anxiety was not due to or caused by events in the military that took place over 40 years ago.

An August 2014 private treatment record from Hill Crest Behavioral Health Services noted the Veteran was admitted from the Montgomery VA due to suicidal ideas.  The Veteran was noted to have exaggerated his symptoms that he reported "to the DOD, this happened during a hearing."  After this happened, the Veteran stated he got depressed and had suicidal ideas with thoughts of hurting himself.

A December 2014 VA psychiatrist outpatient note stated the Veteran brought a stack of papers and reviewed them during the evaluation.  He was focused on obtaining a PTSD diagnosis.  The examiner noted diagnoses of alcohol abuse, adjustment disorder with anxiety, and anxiety disorder NOS.  He was noted to have diagnoses of depression, not otherwise specified, polysubstance abuse, alcohol and marijuana versus dependent, and a history of posttraumatic stress disorder.

Following a Board remand, a VA examiner in August 2015 provided an opinion that it was less likely than not that the Veteran's diagnosis of depression was due to his military service.  In support of his conclusion, the VA examiner stated there was a clear history, as noted by his treating psychologist, of the Veteran seeking treatment for the purpose of secondary gain for service connected disability.  His treatment records note a diagnosis of malingering. 

In January 2016, the Veteran was afforded another VA PTSD examination.  The VA examiner noted the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  He was diagnosed with malingering.  During the examination, the Veteran described his PTSD stressor as "torture."  He stated that while at Fort Riley, two white officers tortured him three times, hitting him in the mouth, urinating on him and slapping him.  He stated that he was threatened that if he went to the officer it could be worse.  

The Veteran was administered the GAD-7, scoring 21 which indicated severe anxiety.  However, the VA examiner stated this was inconsistent with the Veteran's presentation.  The Veteran earned a 51 on the BDI-II, indicating severe depression, which the examiner also stated was inconsistent with the Veteran's presentation.  The VA examiner stated that objective psychological testing indicated the Veteran gave poor effort on testing.  Given the inconsistencies, the Veteran was
administered the MMPI-2 RF, which the VA examiner stated was invalid.

The January 2016 VA examiner stated that he reviewed the conflicting medical evidence and concluded the Veteran's medical records and report during his examination were inconsistent.  Objective psychological testing indicated the Veteran was exaggerating his symptoms.  The Veteran's MMPI-2 RF was invalid, as was another objective psychological validity measure.  Consequently, the VA examiner stated she could not assess the Veteran's level of functioning or resolve the requested issue without resorting to mere speculation.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric condition, to include PTSD.  The Board acknowledges the Veteran's belief that his psychiatric condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board notes that the Veteran's accounts as to his experiences in service and their impact on his mental health have greatly varied over the course of his appeal.  Further, a review of the medical evidence shows that the medical providers who have examined him have documented a pattern of the Veteran exaggerating his symptoms and indicating he was seeking treatment in order to qualify for VA compensation benefits.  These variations in the Veteran's reports greatly reduce the credibility of his accounts.  The Board is persuaded that the more objective medical evidence, which shows that the Veteran had no psychiatric symptoms until years after service, has much greater evidentiary value.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for an acquired psychiatric condition, to include PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


